DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/6/2022 and 8/11/2022 have been fully considered but they are not persuasive.  Applicants have amended the drawings by adding a figure, then amended the specification by adding a detailed description of the newly added drawings.  However, applicants addition of material into the drawings and the specification constitutes new matter. 
In addition, Applicants appear to assert that because the new drawing overcomes the objection to the drawing, that the rejection under 35 USC 112(a), written description is overcome. The Examiner disagrees.
 Applicants have not cited any portion of their originally filed specification as supporting the new drawing, or the new matter added to the detailed description, except to assert “The forgoing amendments are fully supported by and consistent with the originally filed specification”. The Examiner disagrees. 
Upon a full review of applicants’ specification there is no support for the “separating a subassembly comprising a plurality of LED active regions for a wafer”, as recited in claim 1.  There is no support for the added details in the drawings, including the arrow between 314 and 301 indicating that the assembly 314 can be added to and removed from 301.  Further there is no support for the added details of “separating from the wafer 301, the subassembly 320A.  All of the details added to applicants’ specification at [0099], and newly added fig., 18A is new matter. 
   Further, based on the new drawing and new matter, the rejection under 35 USC 112(a) as failing to comply with the written description is hereby maintained.    As such, this action is properly made FINAL. 

Specification and Drawings
The amendment filed 7/6/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
	Fig. 18A; and 
The description of Fig. 18A added to the specification at [0033], [0034] and [0099].
That is, the matter added to the figure and these portions of the specification are not supported by applicants’ originally filed parent applications dating back to U.S. Patent Application No. 13/168,689 filed 6/24/2011 and U.S. Patent Application No. 14/050,001 Filed 10/09/2013.  *14/050,001 is a continuation in part of 13/168,689. 
Applicant is required to cancel the new matter in the reply to this Office Action.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicants fail to provide description of the “separating a subassembly comprising a plurality of LED active regions from a wafer, wherein the subassembly comprises one or more insulating material layers, electrically conductive interconnect elements embedded within said one or more insulating material layers, and a plurality of electrically conductive vias extending from the electrically conductive interconnect elements to contact the plurality of LED active regions, wherein the electrically conductive interconnect elements and the plurality of electrically conductive vias connect at least some LED active regions of the plurality of LED active regions in series, in parallel, or in series-parallel,” as recited in claim 1.  Originally filed Figs. 16, 17 and 18 depict the claimed submount, and fail to depict the claimed wafer and the subassembly included with the wafer, and recited in claim 1. 

Applicants fail to provide written description of the original subassembly which is separated during the separating step of claim 1.  That is, one having ordinary skill in the art would not conclude that applicants had possession of the claimed invention as of their filing date, and as such, this rejection is proper. 

There is no description of the claimed subassembly, or how to form it, and as such, this rejection is proper. Further, the claimed subassembly is not depicted in the drawings. 

In the amendment filed 7/6/2022, applicants have attempted to enter new matter to overcome the above rejection.  However, applicants originally filed specification fails to provide written description (and enablement of) the above recited features and as such, this new matter rejection is proper, and made FINAL. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898